Case 5:21-cv-02139-SVK Document 1-15 Filed 03/26/21 Page 1 of 16




 EXHIBIT O
3/24/2021               Case 5:21-cv-02139-SVK
                                          Free CheggDocument
                                                     Answers 2021 1-15     FiledQuestions
                                                                  - Unblur Chegg 03/26/21 Online Page
                                                                                                 [ Free!] 2 of 16




   How to get Chegg Answers for free 2020
   By Tech lx - March 18, 2021




       Its really painful to solve the assignments and homework without the help of Chegg
       currently. We need to pay Chegg monthly to view the Textbook answers. Here in this
       article we’ll show you the different ways to view Chegg answers or Unblur Chegg
       answers for Free. Also we have the active Chegg subscription so we are providing
       the free Chegg answers to all our readers for free!.




                 very person in their life has gone through a phase known as the “Student Phase”.

      E          It is the most important and probably the most confusing time in their life. In this
                 period, the students go through different examinations, get assignments from
    school and college, find answers for their exams, take courses, take coaching and many
    more. As the whole world is heading towards digitalization, everything seems to come out
    from books and enter the internet world.




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                             1/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 3 of 16

    Students now don’t prefer to read books but they rather like to watch lecture videos and
    seek answers online. With numerous options in the digital world, they often get confused
    which site to consider, and which one not to.




    While surfing the internet, the students end up wasting a lot of time behind the website
    where the work is half done and probably, is of no help. On the contrary, there are sites that
    can help you understand and complete your assignment within a couple of hours.




    Chegg comes as such an expert education assistance site that has been developed to meet
    the students’ requirements worldwide. With the aid of an expert, you can get your job done
    within some moments using this site. It doesn’t depend on what you’re learning or what
    related answers you need, you can just ask your question on the website in the given
    section and can get them answered from Chegg’s remote teachers and then copy it in your
    notebook. Isn’t it awesome?




    Let’s dive in to know more about how to unblur Chegg answers for free.



                          Page Contents [hide]




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            2/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 4 of 16

      1 How to Unblur Chegg Answers for free
         1.1 Using Free Chegg Answers Service by TechFilx
         1.2 Rapid Chegg Answers
         1.3 What is Chegg?
         1.4 Who are Chegg tutors and how do they work?
             1.4.1 1. Submit your question or doubt
             1.4.2 2. You can choose a tutor
             1.4.3 3. You can start a lesson
         1.5 Why Chegg?
             1.5.1 1. Helps to do homework effectively
             1.5.2 2. Get 24/7 help from online tutors
             1.5.3 3. Helps you find answers you need to get
             1.5.4 4. Includes video lecture guides
             1.5.5 5. Fast response
         1.6 Why do answers appear to be blurred on Chegg?
         1.7 Accessing Chegg free trial
         1.8 Google or any search engine
         1.9 Using discord app
         1.10 Free Chegg answers using similar sites
         1.11 Chegg alternative sites
             1.11.1 1. StudyLib
             1.11.2 2. Slader
             1.11.3 3. CourseEagle
         1.12 What is Chegg study and how does it work?
             1.12.1 a) Textbook solutions
             1.12.2 b) Expert Q&A
         1.13 Using Chegg study- Cancel Anytime for Free:
         1.14 Join Facebook page for free Chegg answers
             1.14.1 Free Chegg
         1.15 Find Facebook Groups
         1.16 Conclusion




                        How to Unblur Chegg Answers for free

    Let us go through different methods and know about the different ways to unlock Chegg
    free answers.




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            3/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 5 of 16




                          Using Free Chegg Answers Service by TechFilx


    Since we have always brought something useful for our readers on the table, this time, we
    thought of giving you something that will help you find answers to all your questions. Not
    only do we give free Chegg answers but we also provide gift cards, free account creation,
    account giveaways and many more such eye-catching deals. You just need to come to our
    website and enter the question links of the ones you need to unblur the answers, and we
    will mail you the solutions within 15 minutes!.




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            4/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 6 of 16




                                             Rapid Chegg Answers




            For quick Chegg answers submit only the Chegg question link instead of typing
                  the whole questions. Its a time consume process if you submitted the
                            question. Ask questions one by one for Rapid answers.




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            5/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 7 of 16




                   Get Chegg answers in your mail Within 15 minutes for Free!




                                        Ask your Chegg Question below!

       Name *



       Email *
       Please Enter a valid working Email of yours


       Paste the link of Chegg question
       Paste Chegg link instead of typing the whole question for quick answers.




                                                          SUBMIT



https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            6/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 8 of 16

                         Chegg Answers Status               ( 1072 Questions are in Queue)


                                                          Refresh




                      *Click the refresh button to submit one more question for free!.




    We have an active subscription to Chegg, so friends, if you have any queries about your
    topic, just address it explicitly by filling in the useful form present in our website, ask us
    any query you want and visit us via our Facebook page. We are pleased to assist you with
    your daunting tasks. Within a few minutes following the request, you will receive full
    responses to your query. Do not hesitate to leave us a note on our social media page in
    case of urgency with the answer, because it will help you get your answers very quickly,
    especially if we are away. Please ensure to enter the correct email address in the form
    submitted, and we will give your responses to the email address within an hour given in the
    application form.




              Tip: Are you new to TechFilx?, We are doing so many freebies in our
              websites like Netflix for Free, Spotify Premium for free and Free Hulu
              accounts. We do more freebies and giveaways in our website in future. Go
              to our Freebies section and explore more contents!.




    What is Chegg?


https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            7/15
3/24/2021              Case 5:21-cv-02139-SVK
                                         Free CheggDocument
                                                    Answers 2021 1-15     FiledQuestions
                                                                 - Unblur Chegg 03/26/21 Online Page
                                                                                                [ Free!] 9 of 16




    Chegg is indeed a focused virtual learning network, but it also serves as a forum for
    freelancers. There are tons of teachers available who run for it online and also get
    payments for giving answers to your questions. You can even buy textbooks or get them for
    rentals with this website, and purchase used materials as well at a comparatively cheaper
    price.


    It almost gives all the answers to all the problems given by you but the free trial has a
    limitation and you will have to invest some money to access its answers after the free trial
    period ends. The fee paid by the students for finding their answers are paid to the tutors
    whoo, the, provide the solutions.


    However, you might wonder whether the website gives access to free answers without doing
    the payment or not. Yes, it is possible to get Chegg answers for free! You just have to do a
    small task. All you need to do is – go through the methods written below and try to
    incorporate them as you search for answers on Chegg. Also, Unblur the answers and unlock
    your way to find the best possible response to your questions.



       Who are Chegg tutors and how do they work?




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                            8/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 10 of 16

    Chegg tutors comes as an official extension of Chegg study. It is the best one for instant
    help and the best part about it is that you can avail its services 24/7 and ask for all kinds of
    solutions that you need in the process. Just Login to Chegg tutors and there is always a
    tutor for you in any time zone to help you find your way. When you login to the website,
    you will get a 30 minute free trial session of tutoring. Follow the steps below to take the
    best out of the opportunity.


     1. Submit your question or doubt

    Just give the question in the question bar option and mention the time limit when you need
    to get the answers and click on “find me a tutor” option.


     2. You can choose a tutor

    When you click on the given option, you will get a list of teachers who are available to help
    you at the moment. You just need to reply to their message and then a conversation will
    automatically start between you and the tutor and then you can get the answers real quick.


     3. You can start a lesson

    Once you find the tutor, you can click on start a lesson whenever you want and then a
    virtual white board will appear and the tutor will start explaining the answers to your
    questions for your better understanding. It will be a one to one conversation and will also
    make you feel like you are studying in a classroom.


    In this way, you can avail the opportunity from the site to make your work easier and keep
    any hassles at bay. Once you use it, you will find it a lot more time saving and the best way
    to get the solutions to all the questions.



       Why Chegg?




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              9/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 11 of 16

    As we mentioned above, Chegg is the worldwide known site for finding answers easily.
    Finding Chegg’s answer for free is not a tough task at all if you follow the guide suggested
    by us. But still, you might wonder, what made us choose Chegg when there are so many
    educational websites available these days. We have mentioned the following factors below:


     1. Helps to do homework effectively

    It helps to do your home works and assignments by providing you with the correct answers.
    They provide step-by-step solutions for over 80 subjects and from different fields. Even a
    student, who doesn’t know much about the particular subject will be able to understand it
    from the given answers only by getting a brief introduction about it, and that too, within a
    few minutes.


     2. Get 24/7 help from online tutors

    Tutors here are from all over the world and are available for 24/7 to answer all your doubts.
    You just need to click a picture of your question or type it down and send it in the chat
    section. The answers will reach to you within 20-30 minutes. Even if both of you are from
    different time zones, it hardly matters.


     3. Helps you nd answers you need to get

    Seeing your doubt, it provides the best available and full answer of the question. Alongside,
    the tutors also make sure that you can get a brief knowledge about the subject of the
    question, and know its important part.


     4. Includes video lecture guides

    Students and even other people rely more on video lectures than reading the big fat books.
    Doing video classes not only makes studying a lot more interesting and fun but ensures
    easier study methods as well. It will also make you feel like you are in a classroom and thus
    sets the right ambiance to study. Though the lectures are quite short but within the
    particular time limit, it gives you the detailed explanation of every answer which makes it
    more simpler to get things done without taking any stress.


     5. Fast response

    The best part of this website is you can get faster response from the tutors even when you
    haven’t paid or subscribed to any of its paid plans. The tutors here treat everyone equally
    and solve the answers to your questions, with the same dedication as they reply to paid
    ones.


                       Why do answers appear to be blurred on Chegg?

    Chegg is a paid service and you need to pay a minimal amount for its subscription. So,
    when you try to access the answers of Chegg without paying the amount, it appears to be
    blurred asking for payment before revealing the solutions. This happens because it is a


https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              10/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 12 of 16

    freelance site and it pays the money to the tutors present there. Below are the methods to
    unblur the Chegg answers for free.



       Accessing Chegg free trial




    Chegg offers a 4 weeks or 28 days free trial for the students who are new to the site or
    have never subscribed to their offers before. You can access their textbooks, online
    materials, answers from their online tutors and many more advantages will be provided in
    these 4 weeks. If you want to rent or buy a book, you have to pay (even if it is a free trial)
    but if you want to view the online materials, get a step by step solution for your hardest
    assignments from the online tutors, and then you can get it for free if you choose the free
    trial period.



       Google or any search engine




    These are websites or search engines, everyone relies on when it comes to finding answers
    for assignments, in exams, in life and many more. Typing the questions in here and finding
    the correct and relevant answers is the main motive to complete.



       Using discord app




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              11/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 13 of 16




    You can find free Chegg answers by using the Discord application. It gives the lease of
    finding 2-3 answers per hour and helps you in a lot of ways. Below are the steps to follow
    while using discord app to find the answers-


        Go to Google and search for discord links to find Chegg answers for free.

       The links will come. Choose one and go to the link.

       Login in discord using the given link and filling up the details.

       After doing this you will enter into the Chegg free answers channel.

       Write the question you need to know the answer of.

       The bot will process the question and find out the answers within 30 mins or so.

       Voila! Your answers are ready to be understood and transferred to your notebook.



       Free Chegg answers using similar sites


    There are many websites that give solutions just like in Chegg and more importantly, for
    free. They will provide you with the exact or even better solution than Chegg alone can
    provide with the needful security measures. These sites are easily accessible and some of
    the sites also have provision to download or access answers from Chegg for free. Below are
    some alternatives of Chegg which can make your work easier.


                                            Chegg alternative sites

            These sites below will help you to find any answers related to any subjects you are
    pursuing, be it science, technology, engineering, mathematics, history, business and more.


     1. StudyLib

    It has a wide range of already solved solutions to many questions. It is a huge library found
    online for study. Many books and solutions can even be downloaded from this site. It even
    gives provision for flashcards to make it more convenient. It can be said as a good
    alternative for Chegg.


https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              12/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 14 of 16

                                                          Visit StudyLib


     2. Slader

    This one provides greater and free access to students for finding solutions. It also contains
    a large number of MCQs and other questions for exam preparation and also gives the
    accurate answers to the questions.


                                                           Visit Slader


     3. CourseEagle

    It has a Q & A format which helps students and even teachers to test the knowledge they
    have and is different from other tutoring sites.


                                                      Visit CourseEagle




                           What is Chegg study and how does it work?

            Chegg study is the tool or website through which you can access the free or
            paid answers given by the remote tutors. There are two parts included in the
            Chegg study-


            a) Textbook solutions

            Talking about textbook solutions, it just acts as an open book but is present
            online. If you are looking for any answers with step by step solutions, then this
            is the right place to come. Chegg study will provide the detailed solution for
            many ISBNs with many odd and even solutions. It is the best place to get the
            textbook answers that you find in your school and college books. They are
            more or less the same.


            b) Expert Q&A

            The expert Q&A is required but every problem will not come from the textbook
            and so it is necessary to find the solutions which are out of the book and that
            is why this method is included so that it will be easy for students to get the
            answers without stressing out by having a one to one conversation with the
            tutors present online.


            There is also a recommended questions section, which will help you to know
            what are the most asked questions by the people all over the world and what
            are the possibilities of those questions to come in exams or assignments.




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              13/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 15 of 16

            Even they provide you with great Chegg study tools like bookmarks which will
            help to save a particular question which you may require in future. With these
            advanced tools, learning the answers becomes a lot easier.




    Using Chegg study- Cancel Anytime for Free:
    All you need to do here is sign up for Chegg and go through it. You have to pay a minimal
    amount of $15 and the best part is you can cancel it anytime for FREE and you don’t have
    to worry about getting back the money. After your cancellation is reviewed, the payment
    will be made to the original source. Below are the steps that you need to follow to take the
    advantage of the tool without investing a single penny for this.


    1. Go to the Chegg Study Page and check the page.

    2. Click on the “try Chegg study” button and click on the plan you like.

    3. Try it for a month and don’t worry about the money because you can cancel it anytime
       for free.




                            Join Facebook page for free Chegg answers


    Let’s not forget the social networking site that came into play before whatsapp and others.
    People, now-a-days, are finding Facebook an interesting way of getting several things done;
    starting from dresses, home decor, jobs, freelancing works, answers and a lot many. No
    doubt that it can be a great platform to find the Chegg answers as well. Once you go to
    facebook, you will be able to find many groups. All you have to do is-


       Go to the search bar.

       Type “Chegg answers free”.

       A number of groups will open. Click on one group and join it.

       Type or paste the question in the comment section or post section.

       Boom! You will get the answers with a short span of time.




              Free
              Chegg
                                                          Find Facebook Groups

                                                                    Click Here




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              14/15
3/24/2021             Case 5:21-cv-02139-SVK     Document
                                         Free Chegg Answers 20211-15
                                                                 - Unblur Filed 03/26/21
                                                                          Chegg Questions OnlinePage
                                                                                                 [ Free!] 16 of 16


       Conclusion


    We have provided you with numerous ways to find out free Chegg answers. Above are
    the different methods that can be used or relied upon if you want to find answers for free
    from Chegg or sites related to that. Unblurring Chegg answers feels like you have found a
    path to take your life forward to a success point. You can check each and every method and
    find whether which one is perfect for you. Keep browsing and finding solutions to all your
    problems!




https://techfilx.com/how-to-get-chegg-answers-for-free/                                                              15/15
